              Case 2:20-mc-00112-RSL Document 2 Filed 12/14/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     ARMACELL, LLC,                         )               Case No. MC20-0112RSL
 8                                          )
                           Plaintiff,       )
 9              v.                          )
                                            )               ORDER TO ISSUE WRIT OF
10   BAILEY SALES & ASSOCIATES, INC.,       )               GARNISHMENT
                                            )
11                         Defendant,       )
                v.                          )
12                                          )
     HOMESTREET BANK,                       )
13                                          )
                           Garnishee.       )
14   _______________________________________)
15
           This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
16
     for property in which the defendant/judgment debtor, Bailey Sales & Associates, Inc., has a
17
     substantial nonexempt interest and which may be in the possession, custody, or control of the
18
     garnishee, Homestreet Bank. The Court having reviewed the record in this matter, it is hereby
19
     ORDERED that the Clerk of Court shall issue the Writ of Garnishment (Dkt. # 1 at 7–9)
20
     submitted by plaintiffs’ counsel on December 10, 2020.
21
22         Dated this 14th day of December, 2020.
23
24                                            Robert S. Lasnik
25                                            United States District Judge
26


     ORDER TO ISSUE WRIT OF GARNISHMENT
